Citation Nr: 0305205	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-14 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for sexual impotence.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from November 1942 to August 
1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Pittsburgh, 
Pennsylvania, Regional Office (RO), which denied service 
connection for sexual impotence.  Parenthetically, in written 
statements dated in 2002, appellant cancelled personal 
hearings that had previously been requested.  

In December 2002, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the service connection issue in controversy, 
pursuant to 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. 
§ 20.901 (2002).  In January 2003, a VHA medical opinion was 
rendered, and the Board subsequently provided appellant's 
representative a copy thereof.  Thereafter, his 
representative submitted an informal hearing presentation.  
The case is now ready for appellate review.  


FINDING OF FACT

It is at least as likely as not that appellant's erectile 
dysfunction is related to the service-connected 
psychophysiological gastrointestinal reaction with impaired 
sphincter or medications taken for the service-connected 
disability.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
sexual impotence is proximately due to or the result of a 
service-connected psychophysiological gastrointestinal 
reaction with impaired sphincter or medications taken for the 
service-connected disability.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2002).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's allowance herein of appellant's 
service connection claim at issue, the evidence of record is 
adequate.

In pertinent part, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

By a 1944 rating decision, service connection was granted for 
gastritis and spastic colitis.  Subsequently, in 1958, the 
service-connected disability was rated as psychophysiological 
gastrointestinal reaction.  By a June 1996 rating decision, 
the service-connected disability was rated as 
psychophysiological gastrointestinal reaction with impaired 
sphincter.  

Appellant argues that he has had longstanding impotence 
caused by the service-connected psychophysiological 
gastrointestinal reaction with impaired sphincter.  It is 
asserted that he has "performance anxiety" and nerve damage 
resulting from the impaired anal sphincter that affects 
penile nerves and erectile functioning.  Additionally, it is 
contended that medications taken for the service-connected 
psychophysiological gastrointestinal reaction with impaired 
sphincter also causes his impotence.  

Neither the service medical records nor post-service clinical 
records proximate to service include any complaints, 
findings, or diagnoses pertaining to impotence.  The service 
medical records indicated that appellant had children and VA 
clinical records dated in the 1960's indicated that he had 
four children from his current second marriage.  VA clinical 
records reflect that he had other health problems, including 
a low back disability, obesity, diabetes, and hypertensive 
disease, prior to an October 1995 VA psychiatric examination.  

On October 1995 VA psychiatric examination, appellant 
reported that his diarrhea and associated symptoms had ruined 
his life; and stated that he had stopped sleeping with his 
wife 25 years ago and had been impotent ever since.  It 
appears that this was the initial allegation of impotence in 
the evidentiary record.  He also stated that it had been 
explained to him that his anal sphincter had been severely 
impaired from nerve damage caused by diarrhea.  

In 1997, an ultrasound of the aorta was interpreted as 
consistent with atherosclerotic disease.  Later in 1997, VA 
clinical records indicated that a vacuum erection device was 
applied and appellant did achieve full erection.  A 
physician's assistant's assessment was arterial insufficiency 
and venous incompetence.  

On May 1998 VA urologic examination, a history of impotence 
for the past 30 years was reported.  It was noted that 
although appellant had achieved a good erection during prior 
clinic treatment with an erection device, this was without an 
ejaculatory process.  The assessment was "[o]rganic 
impotence, probably secondary to ischemic peripheral vascular 
disease."  

In a subsequent July 1999 written statement, a private 
urologist referred to appellant's history of rectal sphincter 
dysfunction, erectile dysfunction, and diarrhea with rectal 
incontinence; and stated that he had discussed with appellant 
that "there is a definite relationship with the rectum, the 
bladder, and the urinary dysfunction."  In an October 1999 
clinical record, that private urologist stated that appellant 
"wanted me to comment how the nerves to the rectal sphincter 
and urinary tract are closely tied.  Hopefully, we can just 
take care of that with this dictation."  Certain medical 
articles regarding the etiology of impotence have also been 
submitted by appellant and are of record.  

In view of the somewhat confusing clinical evidence then of 
record regarding the etiology of appellant's erectile 
dysfunction, the Board requested a VHA medical opinion; and a 
VHA medical opinion by a urologist was rendered in January 
2003 in response to questions from the Board.  

In that January 2003 VHA medical opinion, the urologist 
stated that the entire claims folder had been reviewed; that 
appellant's medical history included numerous disabilities, 
among which were chronic gastritis, colitis, 
psychophysiological gastrointestinal reaction, chronic 
perineal pain, and chronic diarrhea; that numerous 
medications had been prescribed, including for perineal pain; 
and that appellant had received treatment for erectile 
dysfunction.  In response to the Board's question "[i]s it 
as likely as not (as distinguished from mere possibility) 
that appellant has impotence that is causally or 
etiologically related to, or aggravated by, the service-
connected psychophysiological gastrointestinal reaction with 
impaired sphincter or medications taken for the service-
connected disability?", the VHA medical opinion stated, in 
pertinent part:

Chronic diarrhea as a consequence of the 
chronic colitis can cause a lax anal 
sphincter.  The pudendal nerve has both 
motor and sensory functions.  The 
bulbocavernosus reflex is elicited by 
squeezing the glans and observing for 
contraction of the anal sphincter.  This 
reflex is mediated through the pudendal 
nerve and illustrates the intimate 
neurologic connection between the anal 
sphincter and penile sensation.  The 
pudendal nerve also enables erection.  A 
private [u]rologist examined [appellant] 
in 1999 [and] a lax sphincter was noted....  
The literature associates chronic 
gastrointestinal dysfunction with 
psychological consequences that include 
sexual dysfunction.  Pain, diarrhea, 
fecal incontinence all reduce self-image, 
can cause depression and result in 
psychogenic erectile dysfunction....  

The medications used to manage 
[appellant's] gastrointestinal and other 
medical conditions...are all associated 
with sexual dysfunction....  It is my 
opinion that these numerous medications 
contribute to his erectile dysfunction....

It is my opinion that the GI disease with 
impaired sphincter function is related to 
the erectile dysfunction.  The ED 
[erectile dysfunction] at this time is 
multifactorial and is caused by organic, 
psychological and pharmacological causes.

The Board assigns significant evidentiary weight to the VHA 
medical opinion by a urologist.  Although the VHA medical 
opinion described the etiology of appellant's erectile 
dysfunction as multifactorial, nevertheless the erectile 
dysfunction was also characterized as related to the service-
connected psychophysiological gastrointestinal reaction with 
impaired sphincter or medications taken for the service-
connected disability.  As the United States Court of Appeals 
for Veterans Claims (Court) has stated in Smith v. Derwinski, 
1 Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."

After weighing all of the evidence, it is the Board's 
conclusion that the positive evidence outweighs any negative 
evidence with respect to the secondary service connection 
appellate issue.  Based on this evidence, and with resolution 
of doubt in the appellant's favor, it appears that secondary 
service connection for sexual impotence is warranted.  


ORDER

Secondary service connection for sexual impotence is granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

